Citation Nr: 1643048	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to a permanent and total disability evaluation for non-service connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Byron Simpson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2012.  The record contains a transcript of that hearing. 

This matter was previously remanded by the Board in May 2014.

By July 2015 rating decision, the RO granted service connection for tinnitus; as such, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Board remand found that there is an issue concerning the presumption of soundness in both of the Veteran's ears, as the Veteran's October 1972 entrance audiological examination reflects hearing loss in both ears.  The examiner on the induction examination found hearing levels in excess of 20 decibels at different thresholds with respect to each ear with the exception of 15 decibels record at 2000 Hz in the right ear.  The Board noted that the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, the Veteran was placed on a profile for hearing loss with a temporary profile listed as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457   (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Although the examiner noted a "high frequency hearing loss," it was unclear to the Board as to whether the Veteran had a hearing loss disability in both his right and left ears.  The Board ordered a remand to determine whether the Veteran had hearing loss in both ears that preexisted service, and if so, whether the hearing loss disability was aggravated during service beyond the natural progression of the disease.  Further, a determination was to be made as to whether his current hearing loss disability is related to his active service, to include any permanent worsening of the hearing loss that was present during active service. 

The Veteran appeared for a VA examination in July 2015.  The examiner found it less likely than not that the Veteran's bilateral hearing loss was related to his service.  As rationale, the examiner stated that the Veteran had normal right ear hearing sensitivity at both the entrance and separation exams, and normal left ear hearing at the exit exam, with no significant threshold shifts.  The examiner explained that the audiogram is the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there is no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.  The examiner stated that only left ear hearing loss preexisted service, but because of the normal separation examination, it is less likely than not that the left ear hearing loss was permanently aggravated by military noise exposure.

The Board finds a new VA examination required.  First, as stated above, the Veteran's right ear demonstrated preexisting hearing loss as well by VA standards; this fact was not addressed by the July 2015 examiner.  Further, the Board remand requested that the examiner state whether the hearing loss disability underwent an increase in severity during service beyond the natural progression of the disease; this question was not addressed by the July 2015 examiner.

Further, additional records are required.  As the Board remand noted, at the November 2012 Board hearing, the Veteran testified that he received private treatment for his back disability in the 1980s from Baptist Hospital.  However, these records are not associated with the claims folder.  While the Veteran was asked to submit private records, a remand is required to specifically ask the Veteran to provide authorization to obtain records from the Baptist Hospital.

Finally, in November 2013 treatment records, the Veteran indicated intent to file for Social Security Disability benefits.  The Board finds a remand required to obtain any outstanding SSA records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Namely, please request authorization to obtain private treatment records for the Veteran's back disability from Baptist Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record. 

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2. Request any outstanding VA treatment records dated after July 2015.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

3. Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4. Thereafter, send the Veteran's claims file to a VA audiological examiner to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss; if the examiner requires in-person examination of the Veteran to respond to the Board's inquires, one should be scheduled. 

The claims file should be available for review by the examiner. The examiner should review the claims file, giving particular attention to the Veteran's lay assertions regarding noise exposure and functional impairment resulting from the hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Regarding the Veteran's bilateral hearing loss disability, the examiner should render an opinion as to the following: 

a. Whether the notation of "high frequency hearing loss" and the audiometric findings listed in the Veteran's October 1972 entrance examination indicated a hearing loss defect, infirmity, or disorder that preexisted entrance into service (i.e. the result of a preexisting injury or disease involving the Veteran's hearing).  In answering this question, please discuss the entrance examination report and the September 1974 separation examination.  

Please note in regard to the right ear that the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels and higher thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

b. If it is determined that the Veteran had a preexisting hearing loss disability, state whether the hearing loss disability underwent an increase in severity during service beyond the natural progression of the disease.

c. Whether the Veteran's current hearing loss disability at least as likely as not (a probability of 50 percent or greater) is related to active service, to include any permanent hearing loss that was present during active service.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

Any and all opinions must be accompanied by a complete rationale. 

5. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




